Citation Nr: 0731482	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-41 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1981 to January 
2001.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's original claim for service connection for a 
bilateral knee disorder was denied in a December 2001 rating 
action that was not appealed by the veteran.  However, within 
one year of notice of that action, the veteran submitted a 
claim to reopen with additional evidence.  In addition, 
following that submission, a March 2003 rating action again 
denied the claim and this decision was followed by a timely 
notice of disagreement.  Consequently, the Board finds that 
this and any additional evidence will be considered as having 
been filed in connection with the December 2001 rating 
action, and it is not necessary to consider the veteran's 
claim on a new and material basis.  38 C.F.R. § 3.156(b) 
(2007).  The actions of the Board in doing so can not be 
considered prejudicial to the veteran as the veteran's claim 
is receiving greater review than that to which he may 
otherwise be entitled.  


REMAND

The Board first observes that at the time of the veteran's 
hearing before the Board in May 2007, the veteran testified 
that he first obtained treatment for his knees in October 
2001 with Dr. Kevin Kaps of the 45th Medical Group, Family 
Practice South at Patrick Air Force Base in Florida 
(transcript (T.) at p. 7).  The fact that the veteran 
received treatment at this time is further substantiated by a 
prescription list that notes that medication was prescribed 
for complaints of knee stiffness and pain on October 24, 
2001, and later refilled in January 2001.  However, the 
medical records from this facility that are contained in the 
veteran's claims file do not include any records dated prior 
to February 2002.  Therefore, the Board finds that it has no 
alternative but to remand this case so that an effort can be 
made to obtain all of the veteran's treatment records from 
this facility.  38 C.F.R. § 3.159(c)(2) (2007).

The Board further finds that regardless of the receipt of 
additional records from the 45th Medical Group, as a result 
of X-ray evidence of osteoarthritis in March 2002, the March 
2004 medical opinion of Dr. Kaps that opines that the 
veteran's bilateral knee condition "has been ongoing prior 
to his retirement," and the veteran's statements that he 
experienced progressively worsening knee pain during and 
after his discharge from service, the Board finds that the 
veteran should also be afforded a Department of Veterans 
Affairs (VA) etiological examination and opinion as to 
whether it is at least as likely as not that any current 
bilateral knee disorder, to include osteoarthritis, is 
related to the veteran's active service or, in the case of 
arthritis, was initially manifested within one year following 
active service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Steps should be taken to obtain all 
of the veteran's treatment records from 
the 45th Medical Group, Family Practice 
South, Patrick Air Force Base, Florida 
32925.

2.  Regardless of whether any records 
are obtained pursuant to item no. 1, 
the veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current 
bilateral knee disorder, to include 
osteoarthritis.  The veteran's claims 
file should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  The examiner 
should state whether it is at least as 
likely as not (50 percent probability 
or more) that any current bilateral 
knee disorder, to include 
osteoarthritis, is related to the 
veteran's active service or, in the 
case of arthritis, was initially 
manifested by the complaints of knee 
pain reported within one year after 
active service.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issue on appeal should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case and be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



